DENNIS, Justice,
concurring.
I fully subscribe to the concurring reasons assigned by Justice Calogero. Additionally, there is no doubt that the officers made a permissible Terry-type stop without probable cause to arrest prior to the seizure. Physical contact or a search is not the minimum intrusion which can be characterized as a Terry-type stop, which may consist of a “brief stop of a suspicious individual, in order to determine his identity or to maintain the status quo momentarily while obtaining more information.” Adams v. Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 1923, 32 L.Ed.2d 612 (1972).